Citation Nr: 1204072	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-47 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A Travel Board hearing was held before the undersigned in August 2011; a transcript is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial consideration by the RO; he also requested, and was granted, a 60-day abeyance period for submission of additional evidence.  Such evidence was received by the Board in October 2011.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that he has peripheral neuropathy of the upper and lower extremities resulting from his infantry service in Vietnam, including as due to exposure to Agent Orange.  The record shows/it is not in dispute that he served in Vietnam; therefore, he is presumed to have been exposed to Agent Orange/herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).  His DD Form 214 shows that he was awarded a combat infantryman badge (CIB); he is therefore entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  His January 1967 service separation report is silent for complaints, findings, treatment, or diagnoses relating to neurologic problems; his neurologic system was normal on clinical evaluation.  In a Report of Medical History at the time he indicated that he had had cramps in his legs.

Postservice treatment records (of private provider, R.P.S., M.D.) show an August assessment of peripheral neuropathy with symptoms of numbness and burning in both feet.  Exposure to Agent Orange in Vietnam, and rule out diabetes mellitus, hypothyroidism, connective tissue disease, and vitamin B12 deficiency, were noted (as possible etiologies).  A December 2010 VA outpatient progress note shows a diagnosis of severe peripheral neuropathy of undetermined etiology.  The attending physician noted that there were many possible etiological factors; that lumbar radiculopathy was an unlikely cause; and that the "big question" was whether it was related to exposure to Agent Orange.  In February 2011 Dr. R.P.S. assessed peripheral neuropathy secondary to B12 deficiency; it was noted that the Veteran had a history of hyperglycemia.   At the his Travel Board hearing the Veteran testified that his symptoms were that his legs felt like they were on fire, and sometimes would cramp, and he had tingling in his feet.  In a February 2011 letter (submitted directly to the Board) Dr. R.P.S. noted that the Veteran has a diagnosis of peripheral neuropathy and a history of Agent Orange exposure, and indicated that he advised the Veteran to seek VA evaluation to determine whether there is a nexus.

The Veteran has not been afforded a VA examination for peripheral neuropathy.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that there be evidence of a possible nexus is "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the record shows that the Veteran has peripheral neuropathy, and there are suggestions in the record that such disability might be related to etiological factors in service/secondary to a service-related disability, the "low threshold" standard is met; a VA nexus examination is necessary.  . 

Where a claimed disability has not been recognized [by V.A.] as related to herbicide/Agent Orange exposure, a claimant is not precluded from establishing service connection for the disability as due to Agent Orange exposure by proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
Finally, the most recent VA treatment records associated with the claims file are dated in December 2010.  At the Travel Board hearing the Veteran reported he was seen hospital for peripheral neuropathy at a VA neurology center.  Pertinent VA records are constructively of record, and ; must be secured. 

Accordingly, the case is REMANDED for the following :

1.  The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for peripheral neuropathy from December 2010 to the present.  

2.  The RO should then arrange for a neurological evaluation of the Veteran to determine the likely etiology of his peripheral neuropathy of the upper and lower extremities.  The Veteran's claims file (to include this remand) must be reviewed by examiner in conjunction with the examination, and any studies deemed necessary for a proper assessment should be completed.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

Please identify the most likely etiology for the Veteran's peripheral neuropathy of the upper and lower extremities?  Specifically, is it at least as likely as not (a 50 % or better probability) that such disability is related to the Veteran's service, to include as due to exposure to Agent Orange therein.  The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  The discussion should specifically include comment on the significance (if any) of the Veteran's report of leg cramping in history on separation from service.
3.  The RO should then readjudiacte the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

